Dear Mayor Domiano:
You have requested an opinion concerning the payment of 365 days of accrued sick leave toward your retirement after working a total of forty-one (41) years as an employee of the Town of Independence.
You initially began employment with the Town of Independence in January, 1967, and were subsequently made Street Commissioner and served in that position for twenty-eight (28) years; later you were elected Mayor of the Town of Independence. You were able to be both the town employee and serve as the elected Mayor until amendments to the Lawrason Act in the 1990's. You continued to serve in the capacities of both Mayor and employee because you were grandfathered into the positions. You received a salary as Street Commissioner and also a separate salary as Mayor.
According to Town of Independence Ordinance Amending Chapter 3, Article A, Section 2-3001 (2-C) — Employee Sick Leave Policy dated October 5, 1981, the basis for earning sick leave established that "sick leave that has not been used may accumulate and can be used towards retirement". This sick leave policy is retroactive to the date of your employment as Street Commissioner.
Further, Town of Independence Ordinance No. 90-124 Amending Chapter 3 Article A, Section 2-3001 "2C" adopted October 9, 1990, repealed and amended Employee Sick Leave Policy, to read as follows: "Sick leave will be limited to 365 days cumulated during the employment of Employee". This amendment applies to your employment only as a town employee, Street Commissioner. *Page 2 
In reading together the two Ordinances quoted above, you are limited to applying only 365 days of sick leave cumulated during your employment as a town employee, Street Commissioner, to your retirement.
It is, therefore, the opinion of this office that, as an employee of the Town of Independence, you may apply only 365 days of accrued sick leave to your retirement. This is in accordance with the Ordinances, as amended, of the Town of Independence.
I hope this information will be of assistance to you. If any further clarification is needed, please do not hesitate to contact this office.
  Yours very truly,
  JAMES D. "BUDDY" CALDWELL ATTORNEY GENERAL
  BY: __________________________ ROSE POLITO WOODEN Assistant Attorney General
  JDC:RPW:jv